Case 2:18-cr-00014-LGW-BWC Document 690 Filed 09/09/20 Page 1 of 3


                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                             By casbell at 2:18 pm, Sep 09, 2020
Case 2:18-cr-00014-LGW-BWC Document 690 Filed 09/09/20 Page 2 of 3
Case 2:18-cr-00014-LGW-BWC Document 690 Filed 09/09/20 Page 3 of 3
